Phipps, Judge.
Mack Warren was charged with and convicted of four counts of aggravated assault after he shot his stepdaughter, Kizzy Taylor, and his niece, Latisha Taylor, with a handgun and attempted to shoot his wife, Ruthie Warren Taylor, and niece, April Taylor. He appeals, challenging the sufficiency of the evidence to support his conviction and the court’s charge on aggravated assault. We affirm, because we find that the evidence was sufficient and the charge was proper.
Warren claimed that he was acting in self-defense. His defense found support in April Taylor’s testimony. The other women testified, however, that Warren’s assaults were unprovoked.
Warren’s challenge to the sufficiency of the evidence is wholly without merit. Resolution of conflicts in the testimony of the witnesses, including State’s witnesses, was for the jury.1 Construed in a *147light most favorable to support the verdict, the evidence was sufficient to authorize any rational trier of fact to find Warren guilty beyond a reasonable doubt.2
Decided January 4, 2002.
Hugh O. Morris, Jr., for appellant.
Kenneth B. Hodges III, District Attorney, Jennifer A. Green, Assistant District Attorney, for appellee.
Warren charges the trial court with error in instructing the jury on aggravated assault under subsection (a) (1) of OCGA § 16-5-21 (“specific intent” aggravated assault). This complaint is also completely lacking in merit, as the transcript shows that the trial court charged the jury under subsection (a) (2) (“deadly weapon” aggravated assault) only.

Judgment affirmed.


Andrews, P. J., and Mikell, J., concur.


 See, e.g., Peek v. State, 247 Ga. App. 364, 365 (1) (542 SE2d 517) (2000).


 See, e.g., Salter v. State, 257 Ga. 88, 89 (1) (356 SE2d 196) (1987).